Citation Nr: 0719662	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 11, 1999, 
for an award of a 10 percent evaluation for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran's original claims file is not available.  

2.	The available record does not show evidence of a claim for 
a compensable rating for tinea versicolor prior to May 11, 
1999, nor is there evidence that symptoms warranting a 
compensable rating should be assigned prior to that date.  


CONCLUSION OF LAW

An effective date for an award of a ten percent rating for 
tinea versicolor prior to May 11, 1999, is not warranted.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As the veteran's appeal relates to the effective date of 
the award, he was provided with the necessary notifications, 
including in a letter provided in March 2006.

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  Attempts to obtain medical 
records from VA medical facilities where the veteran may have 
received treatment have disclosed no additional medical 
evidence.  Attempts to find the prior claims file have also 
been unsuccessful.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

This appeal arises from a rating decision of the RO that 
awarded a 10 percent evaluation for tinea versicolor.  It is 
initially noted that the veteran's claims file was lost, 
though no fault of the veteran.  Efforts have been made to 
reconstruct the folder, with some degree of success, but, for 
the most part, all records prior to December 1998, when the 
circulation for missing claims folder was made, are not 
available.  The veteran has stated that he was in receipt of 
a 10 percent evaluation for tinea versicolor until some time 
in 1985 when his rating was reduced to noncompensable.  
Essentially, he states that he appealed that reduction and 
claims that his claim has remained open since that time.  The 
veteran has submitted letters dating from the mid-1980's, 
including letters referring to appeals that he made before 
the Board at that time, but there is no indication in any of 
the correspondence furnished that his appeal related to a 
claim for restoration of a 10 percent rating for his skin 
disorder.  A copy of a remand decision of the Board, dated in 
May 1986, shows issues related to service connection for 
heart and liver disease, issues that were the subject of 
Board actions taken in 1996, 1999, and 2003.  Those decisions 
make no reference to any claim relating to the veteran's skin 
disorder.  

On May 11, 1999, the Board received correspondence from the 
veteran that indicated that he had a service connected skin 
disorder, compensation for which had been reduced in July 
1985.  He stated that he continued to need topical medication 
to maintain control of this disorder.  A statement, dated in 
September 1999, was received from the veteran's private 
physician.  It was indicated that the veteran was under care 
for recurrent tinea versicolor on the neck, back, arms, 
chest, and in the popliteal fossae of the knee.  The 
veteran's rating was increased to 10 percent disabling, 
effective on May 11, 1999.  

It is unfortunate that the veteran's records have been lost, 
but in such cases the Board has no choice but to decide the 
claim on the evidence of record.  Numerous attempts have been 
made to ascertain if the veteran may have received VA 
treatment for his service-connected skin disorder, which 
could represent an informal claim for the benefit, but no 
records have been found.  There is no record of private 
treatment prior to 1999, when the veteran submitted the 
correspondence that has been taken by VA as a claim for 
increased evaluation.  While the veteran did have an appeal 
pending in 1986, this involved issues of service connection 
for heart and liver disease, with no reference to a pending 
appeal for an increased evaluation for a skin disorder.  
Under these circumstances, as there is no basis upon which an 
effective date prior to May 11, 1999 may be assigned, the 
claim must be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than May 11, 1999, for an award of 
a 10 percent evaluation for tinea versicolor, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


